Order entered April 14, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00394-CV

                            IN RE ANTONIO HERRERA, Relator


                  Original Proceeding from the 291st Judicial District Court
                                    Dallas County, Texas
                   Trial Court Cause No. F11-42288, F11-42289, F11-42290

                                              ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DISMISS relator’s petition for writ of prohibition. We ORDER that relator

bear the costs of this original proceeding.


                                                       /s/   DAVID LEWIS
                                                             JUSTICE